Citation Nr: 1411810	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-29 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to June 1985.   

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  A hearing before the undersigned was held in May 2012.  The hearing transcript has been associated with the claims file.

The issue of service connection for a left knee disorder, as secondary to the service-connected right knee disability, has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over the claim and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has reported that his right knee symptoms have increased in severity since the August 2011 VA examination.  A February 2010 private MRI indicates a torn medial meniscus, and the Veteran testified surgery was recommended.  In light of the absence of treatment records dated after August 2011, another examination must be afforded to accurately assess the current level of impairment associated with the right knee disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

1. Obtain outstanding VA treatment records, including any dated after August 5, 2011.  Ask the Veteran about the existence of any non-VA treatment records to include surgical consultations and ask the Veteran to provide the records or provide a release form so the VA can obtain such records.  Request and obtain any identified records to the extent available.  

2.  After the above is complete and records are obtained to the extent available, schedule the Veteran for a VA examination to determine the current nature and severity of the Veteran's right knee disability.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner.  Ensure that the examiner provides all information required for rating purposes, to include commenting on range of motion, instability, locking, joint effusion, dislocation, subluxation, arthritis, and any other pertinent right knee findings.  

3.  The Veteran must be advised of the importance of the reporting to the scheduled VA examination and of the possible adverse consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter that advises the Veteran of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Then, readjudicate the Veteran's claim, with consideration of whether separate ratings are warranted for arthritis and meniscal abnormality.  If any benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


